                  COURT MINUTES OF SENTENCING HEARING


UNITED STATES of AMERICA,

v.                                                                    CASE NO. 19-CR-115-JPS

ROBERT GORDON.



                           HON. J. P. STADTMUELLER PRESIDING
DATE: January 22, 2020                                         TIME SCHEDULED: 8:30 a.m.

COURT DEPUTY/CLERK: Nathan Bader                               TIME CALLED: 8:30 a.m.

COURT REPORTER: Tom Malkiewicz                                 TIME FINISHED: 9:26 a.m.

GOVERNMENT BY: Benjamin Proctor

DEFENDANT BY: Patrick Brennan

PROBATION BY: Maria Mahmoudi

Notes:

8:30     Appearances; Court puts background of case on record, including Defendant’s having pled
         guilty to Counts One and Five of the Indictment; Court notes it has reviewed presentence report
8:33     Parties have reviewed presentence report and have no objections to the facts as stated therein;
         Court therefore adopts the facts as stated in the presentence report
8:34     Court notes applicable Guidelines:
                Total Offense Level: 23
                Criminal History Category: I
                46 to 57 months’ imprisonment
                1 to 3 years’ supervised release
                $20,000.00 to $200,000.00 fine
                $250,000.00 restitution
                $200.00 special assessment
8:37     Parties accept these guidelines; Court will adopt for purposes of considering Defendant’s
         sentence
8:38     Defendant’s attorney makes a statement on Defendant’s behalf; requests sentence of one year
         and one day
8:50     Defendant makes a statement on his own behalf
8:54     Government makes a statement; requests sentence at the low end of the guideline range

                                            Page 1 of 5
                  Case 2:19-cr-00115-JPS Filed 01/22/20 Page 1 of 5 Document 40
9:00   Court discusses statements of the parties, facts of the case, and facts as presented in presentence
       report
9:17   Court notes that it previously circulated proposed conditions of supervised release; parties have
       reviewed them and have no objections thereto
9:17   Court imposes the following formal sentence:
              32 months of imprisonment as to Counts One and Five, to operate concurrently for a total
              term of 32 months
              3 years of supervised release as to Counts One and Five, to operate concurrently for a
              total term of 3 years
              Fine is waived
              $200.00 special assessment
              $250,000.00 restitution
              $100,000 stipulated forfeiture
              Counts Two through Four and Six through Fourteen are dismissed
              Recommends incarceration at facility most near to the Eastern District of Wisconsin and
              evaluation for inclusion in substance abuse program
              Defendant remains on bond and will voluntarily surrender on or after Friday, February
              14, 2020
9:24   Court advises Defendant of his right of appeal
9:26   Defendant has nothing further; government notes that Defendant should not possess any
       firearms
9:26   Court stands in recess




                                          Page 2 of 5
                Case 2:19-cr-00115-JPS Filed 01/22/20 Page 2 of 5 Document 40
                                        FORMAL SENTENCE

         Custody of Bureau of Prisons                                  Supervised Release
 32 months as to Counts One and Five, to operate         3 years as to Counts One and Five, to operate
    concurrently for a total term of 32 months              concurrently for a total term of 3 years

                                                  Fine
Terms: None
      Fine waived due to Defendant’s inability to pay
      Interest on fine is waived
      Defendant to participate in FBP Inmates’ Financial Responsibility Program
      Payments to apply to special assessment, then fine or restitution (if applicable)
      Court imposes costs of incarceration, community confinement, and supervision

                                               Restitution
Terms: $250,000.00
Payee(s): Kohl’s Corporate – Loss Prevention
Special Terms of Payment: None

                                     Conditions of Supervised Release
      Report in 72 hours                                   Follow probation officer instructions
      No other crimes                                      Permit probation visits and confiscation
      No firearms or other dangerous weapons               No association with criminals
      No illegally possess controlled substances           Shall not knowingly leave district
      Drug and alcohol testing                             No informer agreement without approval
      Reside at approved residence                         No new credit charges
      Best efforts to secure full-time employment          No transfer over $500 without approval
      Notify if change of residence / employment           Financial disclosures
      Notify probation of arrest                           Restitution: $100/month, apply 100% of
                                                           refund, no change in exemptions
      Mental health treatment program                      Provide computer logins to probation

                                         Special Assessment
Terms: $200.00
      To be paid immediately to the Clerk of the Court, Room 362
      To be paid prior to the expiration of this sentence
      Other:

                                               Forfeiture
Terms: See (Docket #39)


                                          Page 3 of 5
                Case 2:19-cr-00115-JPS Filed 01/22/20 Page 3 of 5 Document 40
                                            Custody Status
      Defendant remanded to custody of U.S. Marshal
      Execution of sentence stayed until ____
      Defendant shall voluntarily surrender to institution on or after Friday, February 14, 2020
      Defendant’s bond continued until he/she reports
      Defendant advised of right of appeal
      Recommendations for BOP: Placement at a federal correctional facility most near to the
      Eastern District of Wisconsin, inclusion in substance abuse program

                                              Other
      Upon motion of the government, Counts Two through Four and Six through Fourteen be and
      the same are hereby DISMISSED
      Court orders that drug testing requirements be and the same are hereby WAIVED

                                    STATEMENT OF REASONS

      The Court adopts the factual findings and Guideline application in the presentence report
                                                or
      The Court adopts the factual findings and Guideline application in the presentence report
      except as noted at sentencing

Guideline Range Determined by the Court:

       Total Offense Level:               23
       Criminal History Category:         I
       Imprisonment Range:                46–57 months’ imprisonment
       Supervised Release Range:          1–3 years’ supervised release
       Fine Range:                        $20,000.00–$200,000.00
       Restitution:                       $250,000.00
       Special Assessment:                $200.00

            Fine is waived or is below the Guideline range because of Defendant’s inability to pay
            Full restitution is not ordered for the following reasons:

      The sentence is within the Guideline range, that range does not exceed 24 months, and the
      Court finds no reason to depart from the sentence called for by application of the Guidelines
                                                 or
      The sentence is within the Guideline range, that range exceeds 24 months, and the sentence is
      imposed for the following reasons:
                                                 or


                                         Page 4 of 5
               Case 2:19-cr-00115-JPS Filed 01/22/20 Page 4 of 5 Document 40
The sentence departs from the Guideline range for the reasons set forth at sentencing




                                   Page 5 of 5
         Case 2:19-cr-00115-JPS Filed 01/22/20 Page 5 of 5 Document 40
